The judgment in this case was by this court reversed in an opinion delivered by Judge McCord on the 16th day of February of this year. At the time I filed a dissenting opinion, in which I gave at some length the reasons on which my dissent was based. In the original opinion delivered in the case the court rested its conclusion that the confession was inadmissible upon the authority of Robertson v. State, 54 Tex.Crim. Rep., and Young v. State, 54 Tex.Crim. Rep.. On a fuller examination I find that the identical question here presented, practically word for word, was held in accordance with my views in the cases of Knight v. State, 55 Tex.Crim. Rep., and Knuckles v. State, 55 Tex.Crim. Rep.. With a view of demonstrating the correctness of this view I here place so much of the confession as is suggested in parallel columns:
"I, Sam Jenkins, have been      "I, Demps Knuckles, having duly warned by the county       been duly warned by Officer attorney, L.O. Cox, that any    Fred Rexer that I do not have statement that I might make     to make any statement at all, could be used in evidence       and that any statement made by against me on a trial, and      me may be used in evidence not for me, and that I do       against me on my trial for the not have to make any            offense concerning which this statement, make the             confession is made, say following statement:            (Knuckles v. State):
"The above and foregoing statement is made by me, after having been warned by Virgil R. Parker, assistant county attorney of Tarrant County, that I did not have to make any statement at all; that any statement made by me would be used against me in the trial of my cases wherein I am charged with the murder of Ed Larmon, in North Fort Worth, Texas, on the 11th day of April, 1908, and also in cases wherein I am charged with having committed the offense of assault on the persons of O.R. Montgomery and R.D. Howell and Azalle Krause, in North Fort Worth, Texas, on the same date." (Knight v. State.) *Page 252 
In this connection it should be further stated that the objections made in the Knuckles case were perhaps more fully and elaborately presented than the objections made in this case. This will be demonstrated by the following statement taken from the Knuckles opinion:
"Appellant objected to the introduction of this confession on the ground that the same was not properly authenticated; that the requirements of the statute that the offense with which the defendant was charged at the time of his arrest should be therein stated, and as the charge at the time of his arrest could be identified with the one concerning which the confession was made and for which he was tried; and that the warning required by the statute is not properly set out in the said statement or confession."
A very full objection was made to the confession in the Knight case. In disposing of the objection interposed in the case of Knuckles, supra, Judge Brooks disposes of the matter thus summarily: "We do not think any of these objections are well taken or correct." In discussing the confession in the Knight case he says: "We see no objection to the statement. It comports in all respects with the statute prescribed with reference to written confessions of defendants in jail." These opinions were delivered, the first on December 9, 1908, and in the Knight case, on February 5, 1909. It may seem strange that none of us, when the matter was originally before us, remembered or recalled these opinions. I can only account for it on the ground that the objections seemed so insubstantial and of such little merit as not to provoke discussion or to arrest attention. In any event, while my failure to recall the decisions may be a reflection on my memory, I find some consolation in the fact that on principle I had followed them and that my judgment was not at fault. After all I have said, it does not need to be again repeated that the opinion of the majority strikes me not only as highly technical and erroneous, but exceedingly hurtful. In construing this, as any other statute, it is a rule of universal prevalence that we should have in mind the old law and the mischief sought to be remedied thereby. These considerations as well as the words of the statute provided should be taken into account in construing a provision of such statute. State v. Smith, 13 Kan. 274. Such statute is to be so construed as to suppress the mischief, advance the remedy and suppress all evasions for a continuance of the mischief. State v. Clarke, 33 N.H. 329. The reason of the act, in view of the evil to be remedied, may prevail over even the literal terms used. Smith v. State, 28 Ind. 321; Robinson's case, 33 Maine, 564. And this will be true even though the construction, which is in accordance with reason, may be less favorable to the prisoner than the literal terms of the statute. Thomas' case, 29 Ind., p. 109. It has been held that the reason of a statute will be taken into account to limit its general terms. Benton's case, 18 N.H. 47; State v. Clark, 29 N.J. 96. The construction which best comports with reason and the general purview of the statute *Page 253 
will be adopted when the terms are ambiguous and the letter of the statute will not be strictly followed when it would render the law unreasonable or iniquitous in its operation. Bradley's case, 8 Colorado, 599. The reason and plain intention of the statute has been followed even to the extent of correcting a mistaken reference to another statute or omitting words where the sense requires it. Chapman v. State, 16 Texas Crim. App., 76. The whole statute should be so construed as that it may have effect and not be found vain, illusive, or absurd. People v. Tanner,128 N.Y. 416.
It is to be presumed that the Legislature in the use of language has used it in the sense in which it is ordinarily understood. In this connection it is worthy of note that the prosecuting officers in this State who draft criminal pleadings have, without a single exception, construed the language of the Act in question different from the construction placed upon it by the majority opinion of this court. Of course, it can not be said that these officers of the law have intentionally misconstrued this language or wilfully refused to follow it. It certainly should be, at least, strongly argumentative with this court that such language should be construed as herein contended, that the prosecuting officials of the State have so universally understood it.
I have added this much so as to make the record substantially complete and in the hope that this decision will at some later day receive, in the light of the authorities and guided by reason, further attention.